DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final First Office Action in response to the claims filed January 28, 2021; claims 1-20 are pending and will be prosecuted on the merits.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “securing member” (i.e. member for securing) in claims 1 and 10, “portion for injecting a fluid” in claims 8 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structure for securing member is interpreted as Magic tape, velcro, snap button, clip, male/female fasteners and equivalents thereof. Corresponding structure for a portion for injecting a fluid is interpreted as a connector, check valve, port.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 10 is objected to because of the following informalities:  claim 10, lines 17-18 states “the deformable auxiliary member and the deformably auxiliary member each having an outer shape”, the Examiner suggests the double occurrence of “deformably auxiliary member” is a typo and one of the instances should read “first inflatable portion”.  Claim 10, line 21 states “from the first arm portion,;” the Examiner suggest removing one of the punctuation marks “,” or “;” .  Appropriate correction is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 9 and 19 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C.102(a)(2) as being anticipated by Kiemeneij et al. (US 2019/0133602)
Regarding claim 1, Kiemeneij discloses a hemostatic device comprising: a covering member configured to cover a site on a hand of a patient where bleeding is to be stopped (Ref 200, 100; Abstract; Para [0022], [0039], [0059], [0063]; See Figure 4A below; where the covering member is capable of covering a site on a hand of a patient where bleeding is to be stopped); a securing member connected to the covering member and configured to secure the covering member on the hand of the patient while the covering member is covering the site on the patient's hand where bleeding is to be stopped (Ref 260, 261; Para [0023], [0048], [0051], [0054], [0059]; where the covering member can include hook/loop material connected to the covering material to secure the covering member on the hand of a patient while the covering member is covering the site and therefore as explained in the claim interpretation section above, “a securing member” limitation is met); an inflatable member connected to the covering member and configured to be inflated by injection of a fluid (Ref 240, 140; Para [0034], [0035], [0037], [0039], [0042], [0043], [0044]; where the inflatable member is capable of being inflated by injection of a fluid); the covering member including a main body to which the inflatable member is connected (Ref 200, 100, 210, 110, 220, 120, 240, 140; see Figure 4A below) a first arm portion extending away from the main body in a longitudinal direction of extent (Ref 220, 120; see Figure 4A below), and a second arm portion extending away from the main body in a direction different from the longitudinal direction of extent of the first arm portion (Ref 210, 110; see Figure 4A below); the first arm portion and the inflatable member being positioned so that a straight line connects the first arm portion and the inflatable member (Ref 220, 120, 240, 140; see Figure 4A below); the second arm portion includes a belt portion configured to be wrapped around a limb of the patient (Ref 210, 110; see Figure 4A below) and a support portion that connects the main body and the belt portion (Ref 210, 110, 230, 130, see Figure 4A below), the support portion being located on the straight line that connects the first arm portion and the inflatable member (see Figure 4A below); the first arm portion being configured to be secured to the second arm portion by passing between fingers of the patient's hand in a state in which the second arm portion is wrapped around the limb of the patient (Ref 220, 120; 210, 110; Para [0059], [0063]; Figures 2, 3, 8, 9); and the belt portion of the second arm portion being configured to be secured to the support portion in the state in which the second arm portion is wrapped around the limb of the patient (Ref 210, 110, 230, 130; Figure 3; Para [0059]).  

    PNG
    media_image1.png
    927
    1224
    media_image1.png
    Greyscale

Regarding claim 2, Kiemeneij discloses that the main body includes a first region (Figure 4A see above) and a second region (Figure 4A see above), the second region being located in a part of the main body different from the first region (Figure 4A see above; where the second region is the region that Ref 240/140 is and is therefore a different part than the first region), the inflatable member being disposed in the second region (Figure 4A see above; where the second region is the region that Ref 240, 140 is and therefore the inflatable member Ref 240, 140 is disposed in the second region), and the second region including a support member having a higher rigidity than a rigidity of the first region (Ref 240, 140, 244, 144; Para [0035], [0043], [0044]; where plate Ref 244, 144 is within the second region and is formed from a semi-flexible material Para [0043]; where the material of the band in the first region is formed from a flexible material [0023], [0041], [0048], [0051] and therefore the plate Ref 244, 144 is interpreted as a support member having a higher rigidity than a rigidity of the first region).  
Regarding claim 4, Kiemeneij discloses that the support member (Ref 244, 144) possesses a longitudinal extent and includes one end portion closer to the first arm portion (Ref 242, 244; where Ref 242 is one end portion closer to the first arm portion Ref 220) and an opposite end located farther from the first arm portion (Ref 244, see Figure 4A above; where the opposite end is located near Ref 244 in Figure 4A), the support member including a curved portion located at the one end portion of the support member (Ref 244; Para [0043]; where the support member is a semi-flexible member so the plate can conform to the external anatomy of a patient’s hand and therefore when in position on a user’s hand, the support member is capable of including a curved portion located at one end portion of the support member).  
Regarding claim 5, Kiemeneij discloses that the inflatable member (Ref 240, 140) is fixed to the covering member (Ref 200, 210, 220; Para [0043], [0044]) so that the curved portion of the support member (Ref 244; Para [0043]; where the support member is a semi-flexible member so that the plate can conform to the external anatomy of a patient’s hand and therefore when in position on a user’s hand, the support member (i.e. plate) is capable of including a curved portion) overlies the inflatable member (Figure 5B; Ref 244, 245, 255; where Figure 5B shows that the support member overlies the inflatable member Ref 245, 255 and therefore one of ordinary skill in the art would recognize that when the support member is placed on a user’s hand and in a curved position, that the curved support member overlies the inflatable member).  
Regarding claim 9, Kiemeneij discloses that the main body includes a first region (Figure 4A see above) surrounding a second region (Figure 4A see above), and further comprising a support member positioned in a space in the second region of the main body so that the support member is surrounded by the first region of the main body (Ref 244, 144), the support member being more rigid than the first region of the main body (Ref 240, 140, 244, 144; Para [0035], [0043], [0044]; where plate Ref 244, 144 is within the second region and is formed from a semi-flexible material Para [0043]; where the material of the band in the first region is formed from a flexible material [0023], [0041], [0048], [0051] and therefore the plate Ref 244, 144 is interpreted as a support member having a higher rigidity than a rigidity of the first region), the support member possessing a longitudinal extent (Ref 244, 144) and including one end portion at one end of the longitudinal extent closer to the first arm portion (Ref 242, 244; where Ref 242 is one end portion closer to the first arm portion Ref 220) and an opposite end portion located at an opposite end of the support member (Ref 244, see Figure 4A above; where the opposite end is located near Ref 244 in Figure 4A), the one end portion of the support member located closer to the first arm portion being a curved portion that possesses a concave surface facing the inflatable member and a convex surface facing away from the inflatable member (Ref 244; Para [0043]; where the support member is a semi-flexible member so the plate can conform to the external anatomy of a patient’s hand and therefore when in position on a user’s hand, the support member is capable of including a curved portion located at one end portion of the support member; where one of ordinary skill in the art would recognize that a semi-flexible support member that is capable of curving to conform to external anatomy of a hand such as shown in Figure 8 would result in a curved support member that possesses a concave surface facing the inflatable member (i.e. in the direction closes to the hand) and a convex surface facing away from the inflatable member (i.e. surface further from the hand)).  
Regarding claim 19, Kiemeneij discloses a method of producing hemostasis at a puncture site on a hand of a patient where bleeding is to be stopped (Abstract; Para [0016], [0022], [0059], [0063]), the method comprising: positioning a main body of a covering member in overlying relation to the puncture site on the hand of the patient where bleeding is to be stopped (Ref 200, 100; para [0059], [0063]) so that an inflation member underlying the main body portion is positioned relative to the puncture site (Ref 240, 140; Para [0034], [0039], [0042], [0059]), the covering member also including a first arm portion extending away from the main body in a longitudinal direction of extent (Ref 220, 120, Figure 4A see above), and a second arm portion extending away from the main body in a direction different from the longitudinal direction of extent of the first arm portion (Ref 210, 110; Figure 4A see above), the second arm portion including a belt portion (Ref 210, 110; see Figure 4A above) and a support portion that connects the belt portion to the main body  (Ref 210, 110, 230, 130, see Figure 4A above), the support portion being located on a straight line that connects the first arm 
portion and the inflatable member (see Figure 4A above); wrapping the band portion around a limb of the patient and securing the band portion to the support portion to maintain the second arm portion in a wrapped state on the limb of the patient (Ref 210, 110; Para [0059]); passing the first arm portion between two fingers of the hand of the patient while the second arm portion is in the wrapped state on the limb of the patient (Ref 220, 120, 210, 110; Para [0059], [0063]; Figures 2, 3, 8, 9), and securing a part of the first arm portion which has passed between the two fingers of the hand of the patient to the second arm portion (Ref 220, 120, 210, 110; Para [0051], [0059], [0060], [0063]; Figures 2, 3, 8, 9); and thereafter introducing a fluid into the inflatable member to inflate the inflatable member and apply a compressive force from the inflatable member to the puncture site to perform hemostasis (Ref 240, 140; Para [0047], [0059], [0063]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-8, 10-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiemeneij et al. (US 2019/0133602) in view of Matsushita (WO2017/039005) (see English Translation for citations referenced)
Regarding claims 10, 11, Kiemeneij discloses a hemostatic device comprising: a covering member configured to cover a site on a hand of a patient where bleeding is to be stopped (Ref 200, 100; Abstract; Para [0022], [0039], [0059], [0063]; See Figure 4A above; where the covering member is capable of covering a site on a hand of a patient where bleeding is to be stopped); a securing member connected to the covering member and configured to secure the covering member on the hand of the patient while the covering member is covering the site on the patient's hand where bleeding is to be stopped (Ref 260, 261; Para [0023], [0048], [0051], [0054], [0059]; where the covering member can include hook/loop material connected to the covering material to secure the covering member on the hand of a patient while the covering member is covering the site and therefore as explained in the claim interpretation section above, “a securing member” limitation is met); an inflatable member connected to the covering member and configured to be inflated by injection of a fluid (Ref 240, 140; Para [0034], [0035], [0037], [0039], [0042], [0043], [0044]; where the inflatable member is capable of being inflated by injection of a fluid); the covering member including a main body to which the inflatable member is connected (Ref 200, 100, 240; see Figure 4A above) a first arm portion extending away from the main body in a longitudinal direction of extent (Ref 220, 120; see Figure 4A above), and a second arm portion extending away from the main body in a direction different from the longitudinal direction of extent of the first arm portion (Ref 210, 110; see Figure 4A above); the second arm portion includes a belt portion configured to be wrapped around a limb of the patient (Ref 210, 110; see Figure 4A above) and the main body includes a securing auxiliary portion disposed at a position different from the first arm portion and the second arm portion, the securing auxiliary portion being configured to be engaged by the belt portion to assist in securing the belt portion wrapped around the limb (Ref 230, 130; Para [0031], [0054], [0059]; where Ref 230, 130 is at a position different from the first arm portion Ref 220, 120 and the second arm portion Ref 210, 110; where Ref 230, 130 is capable of being engaged by the belt portion Ref 210, 110 to assist in securing the belt portion wrapped around the limb); the first arm portion being configured to be secured to the second arm portion by passing between fingers of the patient's hand in a state in which the second arm portion is wrapped around the limb of the patient (Ref 220, 120; 210, 110; Para [0059], [0063]; Figures 2, 3, 8, 9); and the belt portion of the second arm portion being configured to be secured to the support portion in the state in which the second arm portion is wrapped around the limb of the patient (Ref 210, 110, 230, 130; Figure 3; Para [0059]).  
Kiemeneij discloses the claim limitations above including that the first inflatable portion including one portion located closer to the first arm portion and an other portion located farther from the first arm portion (Ref 240; where portion Ref 242 is one portion closer to the first arm portion Ref 220 and is also located close to the top of the inflatable portion and an other portion near Ref 244 labeled in Figure 4A located farther from the first arm portion) but fails to disclose that the inflatable member includes a first inflatable member and a deformable auxiliary member.
However, Matsushita teaches a similar hemostatic band having an inflatable member and additionally teaches that it is known for the inflatable member of the hemostatic device to include a first inflatable portion (Ref 50; Figure 7) and a deformable auxiliary member (Ref 150; Figure 7), the deformable auxiliary member and the deformable auxiliary member each having an outer shape (Ref 50, 150; where Figure 7 shows that the deformable auxiliary member and the first inflatable portion have an outer shape), the deformable auxiliary member having a smaller outer shape than the outer shape of the first inflatable portion (Ref 50, 150; where Figure 7 shows that the deformable auxiliary member has a smaller outer shape than the outer shape of the first inflatable portion); the first inflatable portion including one portion located closer to the top of the inflatable portion (Ref 50; where the inflatable portion includes one portion located close to the top of the inflatable portion) and an other portion located farther from the top of the inflatable portion (Ref 50; where the inflatable portion includes an other portion near the bottom of the inflatable portion (i.e. located farther from the top of the inflatable portion), and the auxiliary member overlapping the one portion of the first inflatable portion that is located closer to the first arm portion (Ref 150, 50; Lines 97-104, 395-399, 400-422 of English translation; where Figure 7 shows that the auxiliary member overlaps the first inflatable portion and therefore overlaps the one portion of the first inflatable balloon).  
Since Kiemeneij and Matsushita both teach hemostatic devices that include an inflatable portion and Matsushita additionally teaches that it is well known to include an auxiliary member overlapping a first inflatable portion, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inflatable member of Kiemeneij to include an auxiliary member overlapping the first inflatable portion of Kiemeneij as suggested by Matsushita, since such a modification allows for the pressing direction onto the site to be easily adjusted thereby improving operability and further improving hemostatic effect.
Regarding claim 12, Kiemeneij discloses that the main body includes a first region (Figure 4A see above) and a second region (Figure 4A see above), the second region being located in a part of the main body different from the first region (Figure 4A see above; where the second region is the region that Ref 240/140 is and is therefore a different part than the first region), the inflatable member being disposed in the second region (Figure 4A see above; where the second region is the region that Ref 240, 140 is and therefore the inflatable member Ref 240, 140 is disposed in the second region), and the second region including a support member having a higher rigidity than a rigidity of the first region (Ref 240, 140, 244, 144; Para [0035], [0043], [0044]; where plate Ref 244, 144 is within the second region and is formed from a semi-flexible material Para [0043]; where the material of the band in the first region is formed from a flexible material [0023], [0041], [0048], [0051] and therefore the plate Ref 244, 144 is interpreted as a support member having a higher rigidity than a rigidity of the first region).  
Regarding claims 3, 13, Kiemeneij discloses that the first region surrounds a periphery of the second region (Figure 4A see above; where the first region surrounds a periphery of the second region) and a support member having a higher rigidity than a rigidity of the first region (Ref 240, 140, 244, 144; Para [0035], [0043], [0044]); where the support member is located opposite the inflatable member (Figure 5B; Ref 244, 245, 255) but fails to explicitly disclose a cover member connected to the covering member to define a space for a support member to be located opposite the inflatable member.
However, Matsushita teaches a similar hemostatic band having an inflatable member and teaches a cover member connected to the covering member (Ref 21; where Ref 21 is a cover member connected to the covering member Lines 97-104, 126-129 of English Translation) so that a space exists between the cover and the main body of the covering member (Ref 21, 20; where a space exists between Ref 21, 20 such that Ref 40, 42, 43 is positioned within that space), the cover being located on one side of the main body of the covering member and the inflatable member being located on an opposite side of the main body of the covering member (Ref 40, 42, 43; Lines 126-135; where Figure 7 shows the support member Ref 40, 42, 43 positioned in the space formed by Ref 21 located on a side of the main body opposite the inflatable member Ref 50, 150), and the support member is located in the space (Ref 40, 42, 43, 21; where Ref 21 is a cover member completely surrounding the support member Ref 40, 42, 43; Lines 97-104, 126-129 of English Translation; where Figure 7 shows the support member located in the space formed between the cover and the covering member).
Since Kiemeneij and Matsushita both teach hemostatic devices that include an inflatable portion and a support member and Matsushita additionally teaches that it is well known to include a cover member connected to the covering member such that a support member is within the space defined between the cover member and the covering member, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the support member and main body to include a cover member connected to the main body and surrounding the support member on the opposite side of the inflatable member of Kiemeneij as suggested by Matsushita, since such a modification provides a well-known configuration that securely holds the support member plate in place and would have yielded predictable results, namely, allowing the inflation of the inflatable member to be directed towards the puncture site.
Regarding claim 14, Kiemeneij discloses that the support member (Ref 244, 144) possesses a longitudinal extent and includes one end portion closer to the first arm portion (Ref 242, 244; where Ref 242 is one end portion closer to the first arm portion Ref 220) and an opposite end located farther from the first arm portion (Ref 244, see Figure 4A above; where the opposite end is located near Ref 244 in Figure 4A), the support member including a curved portion located at the one end portion of the support member (Ref 244; Para [0043]; where the support member is a semi-flexible member so the plate can conform to the external anatomy of a patient’s hand and therefore when in position on a user’s hand, the support member is capable of including a curved portion located at one end portion of the support member).  
Regarding claim 15, Kiemeneij discloses that the inflatable member (Ref 240, 140) is fixed to the covering member (Ref 200, 210, 220; Para [0043], [0044]) so that the curved portion of the support member (Ref 244; Para [0043]; where the support member is a semi-flexible member so that the plate can conform to the external anatomy of a patient’s hand and therefore when in position on a user’s hand, the support member (i.e. plate) is capable of including a curved portion) overlies the inflatable member (Figure 5B; Ref 244, 245, 255; where Figure 5B shows that the support member overlies the inflatable member Ref 245, 255 and therefore one of ordinary skill in the art would recognize that when the support member is placed on a user’s hand and in a curved position, that the curved support member overlies the inflatable member).  
Regarding claims 6, 7, 16, Kiemeneij discloses the claim limitations above including that the first inflatable portion including one portion located closer to the first arm portion and an other portion located farther from the first arm portion (Ref 240; where portion Ref 242 is one portion closer to the first arm portion Ref 220 and is also located close to the top of the inflatable portion and an other portion near Ref 244 labeled in Figure 4A located farther from the first arm portion) but fails to disclose that the inflatable member includes a first inflatable member and a deformable auxiliary member.
However, Matsushita teaches a similar hemostatic band having an inflatable member and additionally teaches that it is known for the inflatable member of the hemostatic device to include a first inflatable portion (Ref 50; Figure 7) and a deformable auxiliary member; where the auxiliary member is a second inflatable portion configured to be inflated by injection of a fluid (Ref 150; Figure 7; Lines 400-422 of English Translation), the deformable auxiliary member and the deformable auxiliary member each having an outer shape (Ref 50, 150; where Figure 7 shows that the deformable auxiliary member and the first inflatable portion have an outer shape), the deformable auxiliary member having a smaller outer shape than the outer shape of the first inflatable portion (Ref 50, 150; where Figure 7 shows that the deformable auxiliary member has a smaller outer shape than the outer shape of the first inflatable portion); the first inflatable portion including one portion located closer to the top of the inflatable portion (Ref 50; where the inflatable portion includes one portion located close to the top of the inflatable portion) and an other portion located farther from the top of the inflatable portion (Ref 50; where the inflatable portion includes an other portion near the bottom of the inflatable portion (i.e. located farther from the top of the inflatable portion), and the auxiliary member overlapping the one portion of the first inflatable portion that is located closer to the first arm portion (Ref 150, 50; Lines 97-104, 395-399, 400-422 of English translation; where Figure 7 shows that the auxiliary member overlaps the first inflatable portion and therefore overlaps the one portion of the first inflatable balloon), where the first inflatable portion includes a lumen (Ref 50; Lines 400-415 of English Translation), and the second inflatable portion includes a lumen (Ref 150, Lines 400-415 of English Translation), and the lumen of the second inflatable portion communicates with the lumen of the first inflatable portion so that fluid in the first inflatable portion flows into the second inflatable portion (Ref 50, 150; Lines 400-415 of English Translation; where Lines 404-406 explain that the first and second inflatable portions are in communication with one another and that the second inflatable member expands by injecting fluid into the first inflatable member)
Since Kiemeneij and Matsushita both teach hemostatic devices that include an inflatable portion and Matsushita additionally teaches that it is well known to include an auxiliary member overlapping a first inflatable portion, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the inflatable member of Kiemeneij to include an auxiliary member overlapping the first inflatable portion of Kiemeneij as suggested by Matsushita, since such a modification allows for the pressing direction onto the site to be easily adjusted thereby improving operability and further improving hemostatic effect.
Regarding claims 8 and 17, Kiemeneij discloses an injection portion for injecting a fluid into the inflatable member (Ref 247, 251; where Ref 247, 251 includes a valve and therefore meets the interpretation explained under the claim interpretation section above) but fails to disclose a cushioning member.
However, Matsushita teaches a similar hemostatic band having an inflatable member and additionally teaches that it is known for the inflatable member to connect to an injection portion for injecting a fluid into the inflatable member (Ref 86, 87, 81, 80; Figure 3) and a cushioning member (Ref 84, 85; Lines 264-285 of English Translation) disposed between the injection portion (Ref 86, 87; where a check valve is included in Ref 86, 87 and therefore meets the interpretation explained under the claim interpretation section above) and the inflatable member (Ref 50, 60, 150, 160; where Figure 3 shows that Ref 84, 85 are disposed between Ref 86,87 and Ref 50, 60, 160, 150 in order to visibly confirm expansion of the inflatable members occurs without any leaking).
Since Kiemeneij and Matsushita both teach hemostatic devices that include an inflatable portion and Matsushita additionally teaches that it is well known to include a cushioning member, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the injection portion of Kiemeneij to include a cushioning member between the injection portion and the inflatable members as suggested by Matsushita, since such a modification allows a user to visibly confirm expansion of the inflatable members occurs without any leaking.
Regarding claim 18, Kiemeneij discloses that the main body includes a first region (Figure 4A see above) surrounding a second region (Figure 4A see above), and further comprising a support member positioned in a space in the second region of the main body so that the support member is surrounded by the first region of the main body (Ref 244, 144), the support member being more rigid than the first region of the main body (Ref 240, 140, 244, 144; Para [0035], [0043], [0044]; where plate Ref 244, 144 is within the second region and is formed from a semi-flexible material Para [0043]; where the material of the band in the first region is formed from a flexible material [0023], [0041], [0048], [0051] and therefore the plate Ref 244, 144 is interpreted as a support member having a higher rigidity than a rigidity of the first region), the support member possessing a longitudinal extent (Ref 244, 144) and including one end portion at one end of the longitudinal extent closer to the first arm portion (Ref 242, 244; where Ref 242 is one end portion closer to the first arm portion Ref 220) and an opposite end portion located at an opposite end of the support member (Ref 244, see Figure 4A above; where the opposite end is located near Ref 244 in Figure 4A), the one end portion of the support member located closer to the first arm portion being a curved portion that possesses a concave surface facing the inflatable member and a convex surface facing away from the inflatable member (Ref 244; Para [0043]; where the support member is a semi-flexible member so the plate can conform to the external anatomy of a patient’s hand and therefore when in position on a user’s hand, the support member is capable of including a curved portion located at one end portion of the support member; where one of ordinary skill in the art would recognize that a semi-flexible support member that is capable of curving to conform to external anatomy of a hand such as shown in Figure 8 would result in a curved support member that possesses a concave surface facing the inflatable member (i.e. in the direction closes to the hand) and a convex surface facing away from the inflatable member (i.e. surface further from the hand)).  
Regarding claim 20, Kiemeneij discloses all of the claimed limitations above including a support member (Ref 244, 144), the support member being more rigid than the region of the main body surrounding the support member (Ref 240, 140, 244, 144; Para [0035], [0043], [0044]; where plate Ref 244, 144 is within the second region and is formed from a semi-flexible material Para [0043]; where the material of the band in the first region is formed from a flexible material [0023], [0041], [0048], [0051] and therefore the plate Ref 244, 144 is interpreted as a support member having a higher rigidity than a rigidity of the first region), the support member possessing a longitudinal extent (Ref 244, 144) and including one end portion at one end of the longitudinal extent closer to the first arm portion (Ref 242, 244; where Ref 242 is one end portion closer to the first arm portion Ref 220) and an opposite end portion located at an opposite end of the support member (Ref 244, see Figure 4A above; where the opposite end is located near Ref 244 in Figure 4A), the one end portion of the support member located closer to the first arm portion being a curved portion that possesses a concave surface facing the inflatable member and a convex surface facing away from the inflatable member (Ref 244; Para [0043]; where the support member is a semi-flexible member so the plate can conform to the external anatomy of a patient’s hand and therefore when in position on a user’s hand, the support member is capable of including a curved portion located at one end portion of the support member; where one of ordinary skill in the art would recognize that a semi-flexible support member that is capable of curving to conform to external anatomy of a hand such as shown in Figure 8 would result in a curved support member that possesses a concave surface facing the inflatable member (i.e. in the direction closes to the hand) and a convex surface facing away from the inflatable member (i.e. surface further from the hand)); and wherein when the inflatable member is inflated the curved portion of the support member directs the compressive force toward a center side of the support member (Ref 244; Para [0043], [0044]) but fails to explicitly disclose the main body including a region positioned outwardly of and completely surrounding a support member.
However, Matsushita teaches a similar hemostatic band having an inflatable member and a support member positioned in a space located on a side of the main body opposite the inflatable member (Ref 40, 42, 43; Lines 126-135; where Figure 7 shows the support member Ref 40, 42, 43 positioned in a space located on a side of the main body opposite the inflatable member Ref 50, 150), where the main body including a region positioned outwardly of and completely surrounding the support member (Ref 21; where Ref 21 is a region positioned outwardly and completely surrounding the support member Ref 40, 42, 43; Lines 97-104, 126-129 of English Translation) and wherein when the inflatable member is inflated the curved portion of the support member directs the compressive force toward a center side of the support member (Ref 40, 42, 43; Lines 407-415; where the inflatable member Ref 50, 150 is inflated and curved portion of support Ref 40, 42, 43 directs compressive force toward a center side of the support member).
Since Kiemeneij and Matsushita both teach hemostatic devices that include an inflatable portion and a support member and Matsushita additionally teaches that it is well known to include a portion of the main body surrounding the support member, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the support member and main body to include a portion of the main body surrounding the support member on the opposite side of the inflatable member of Kiemeneij as suggested by Matsushita, since such a modification provides a well-known configuration that securely holds the support member plate in place and would have yielded predictable results, namely, allowing the inflation of the inflatable member to be directed towards the puncture site.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pancholy US (20170143346) cited on the 1 October 2021 IDS teaches a hemostatic device with a main body, first and second arms, inflatable member, securing member, belt portion to wrap around a hand and could similarly be used to reject the claims
Ji Haixia (CN107970054) cited on the 1 October 2021 IDS teaches a hemostatic device with a main body, first and second arms, inflatable member, securing member, belt portion to wrap around a limb and could similarly be used to reject the claims 
Cook et al. (US 5,997,495) teaches a hemostatic device with a main body, first and second arms, inflatable member, a support member having a higher rigidity, securing member, belt portion to wrap around a hand and could similarly be used to reject the claims
MATSUSHITA SHUHEI (EP3345555) cited on IDS teaches a hemostatic device with a main body, first and second arms, inflatable member, second inflatable member, an auxiliary balloon, a curved plate and a curved plate holding portion, support member having a higher rigidity, securing member, belt portion to wrap around a wrist and could similarly be used to reject the claims
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN L COLELLO whose telephone number is (571)270-3212. The examiner can normally be reached Mondays 8-5pm, Tuesday-Thursdays 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.L.C/Examiner, Art Unit 3771                                                                                                                                                                                                        
/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771